UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-425

IN RE : A PROPOSED AMENDMENT TO RULE 26(b)


               Before KRAMER, Chief Judge, and FARLEY, IVERS, STEINBERG,
                            GREENE, and KASOLD, Judges.*

                                                  ORDER

       On April 24, 1998, the Court held in abeyance two proposed revisions of Rule 26(b) of the
Court's Rules of Practice and Procedure until further order of the Court. In Re: A Proposed
Amendment To Rule 26(b), 12 Vet.App. 432 (1998) (en banc memorandum and order).

       Since that order, the Secretary has filed four reports outlining steps taken by the Department
of Veterans Affairs to reduce the need for extensive extensions of time for completing actions before
the Court, and the Court has promulgated a major revision of Rule 26(b). See In Re: Further
Revision of the Rules of Practice and Procedure, Misc. No. 2-03 (May 16, 2003) (en banc order).
Accordingly, it is

       ORDERED that the proposed revisions of Rule 26(b) are moot and this matter is CLOSED.

DATED: April 30, 2004                                                 PER CURIAM.




       *
           Judge Kasold abstained; Judge Hagel recused himself in the matter.